Citation Nr: 1410243	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-01 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUE

Entitlement to a compensable evaluation for the service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to March 1974.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a rating decision issued in July 2011 by the RO.

The Veteran provided testimony at a March 2013 hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's Virtual VA claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran seeks a compensable evaluation for the service-connected bilateral hearing loss disability. 

At the March 2013 hearing, the Veteran submitted a VAMC audiometric examination report dated in June 2013 that tends to show that his service-connected hearing loss disability might have increased in severity since his most recent VA examination in June 2011. 

Accordingly, a new VA examination to determine the severity of the bilateral service-connected hearing loss disability is warranted.  See 38 C.F.R. §§ 3.326 , 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

The Board notes that the audiological report from June 2013 includes a graphical representation of hearing impairment.  The precise level of impairment is not clear to the Board. 

Also, this report shows speech discrimination findings, but there is no indication that the Maryland CNC test was employed.  

For VA rating purposes, an examination for hearing impairment must include a controlled speech discrimination test using the Maryland CNC and a pure tone audiometry test.  38 C.F.R. § 4.485(a). 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps in order to contact the Veteran in order to obtain copies of all records referable to VA treatment for the service-connected hearing loss disability since 2011

If the RO is unable to obtain such records, the RO should document this lack of a response in the claims file. 

2.  The RO then should have the Veteran scheduled for a VA examination to ascertain the severity of his service-connected bilateral hearing loss.

The claims file should be made available to the examiner for review, and the examiner should indicate that the claims file was reviewed.

The examination report should include results of audiological testing and findings as to the impact of the Veteran's bilateral hearing loss on his ordinary activities of daily life.

The examiner should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


